Citation Nr: 0313265	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran's claim was remanded for 
additional development in May 2000.  It is again before the 
Board for appellate review.

When the veteran's case was last before the Board, the issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) was also on appeal.  The veteran was 
granted service connection for PTSD by way of a rating 
decision dated in February 2003.  Notice of the rating action 
was provided that same month.  There is no indication in the 
claims folder that the veteran has expressed any disagreement 
with the rating action, although the one-year appeal period 
for filing a notice of disagreement has not yet expired.  38 
U.S.C.A. § 7105(b)(1) (West 2002); see Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
(NOD) regarding disability compensation level separate from 
prior NOD regarding issue of service connection).  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal, 
filed after a statement of the case is issued.  38 U.S.C.A. § 
7105; Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 
20.200 (2002).  Since an appeal of the February 2003 rating 
decision regarding the grant of service connection for PTSD 
has not been developed for the Board's review, the issue is 
not for appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1969 to 
November 1970.  He served in the Republic of Vietnam from 
June 1969 to June 1970.

2.  There is no evidence of a diagnosis of peripheral 
neuropathy at any time during the veteran's period of service 
or thereafter. 


CONCLUSION OF LAW

The veteran does not have peripheral neuropathy due to 
herbicide exposure that was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1969 to 
November 1970.  He served in the Republic of Vietnam from 
June 1969 to June 1970.  The veteran originally submitted a 
claim seeking entitlement to service connection for several 
other conditions as due to herbicide exposure in May 1991.

Associated with the claims folder at that time were VA 
outpatient treatment records for the period from August 1990 
to September 1991.  The records did not record any complaints 
or findings relating to a peripheral neuropathy.

The veteran submitted his claim seeking benefits regarding 
the issue on appeal in December 1996.  The veteran provided 
copies of private treatment records from J. W. Thompson, 
M.D., in January 1997.  The records covered a period from 
December 1981 to October 1996.  There is no diagnosis of 
peripheral neuropathy contained in the records.  In July 
1986, it was noted that the veteran complained of a vague 
discomfort in the muscle groups with paresthesias in the left 
lower extremity.  An entry dated in November 1986 noted that 
the veteran was seen for the completion of his physical 
examination.  There were no neurological problems noted.

The veteran submitted a stressor statement in conjunction 
with a pending claim for service connection for a post-
traumatic stress disorder.  The veteran described how he was 
exposed to herbicides when aircraft sprayed his units' 
positions.  He said that his arms and legs would "go to 
sleep" and he would feel needles, tingling and severe pain.  

Associated with the claims folder are VA treatment records 
for the period from August 1990 to October 1996.  Many are 
duplicative of the prior VA records contained in the claims 
file.  In April 1994, the veteran complained of numbness in 
both his arms and legs when sitting.  He also complained of 
increased headaches.  The entry noted that the veteran had 
been diagnosed with Lyme's disease two years earlier.  The 
impression was vascular headaches and rule out recurrent 
Lyme's disease.  There was no finding of peripheral 
neuropathy.

The veteran was afforded a VA examination to evaluate his 
claim for PTSD in June 1997.  The veteran reported 
experiencing headaches in service that had persisted to the 
present.  He did not report any complaints associated with 
numbness or tingling of his extremities.  

The veteran was also afforded a VA examination that addressed 
a number of different elements of his complaints in June 
1997.  In regard to the issue on appeal the veteran said that 
his legs were numb.  He said they were numb up to his waist.  
He said he would experience numbness and tingling and cramps 
and has had the symptoms since 1990.  In the last six months 
the numbness had progressed from his waist to his neck, 
especially on the left side.  The veteran related that the 
symptoms sometimes went away.  If he was in bed, and tried to 
sleep, the numbness would return.  The examiner reported that 
the veteran was unable to touch his fingers to his palms.  
There was evidence of some decreased strength in his grip.  
The veteran said he was unable to distinguish any kind of 
touch in the upper or lower extremities.  The examiner said 
that the strength of the lower extremities was normal.  
Reflexes and pulses were also described as normal.  The 
examiner remarked that the veteran was able to walk but that 
he had a sway to his walk.  The diagnosis was subjective 
history of peripheral neuropathy; no disease was present at 
the time of the examination.

The veteran's claim for the benefit sought on appeal was 
denied in August 1997.  The decision noted that peripheral 
neuropathy was one of the presumptive diseases associated 
with being exposed to herbicides in Vietnam.  However, the 
evidence did not show that the veteran developed acute or 
subacute peripheral neuropathy to a compensable degree within 
one year from his last exposure to herbicides in Vietnam.  

In a January 1998 notice of disagreement the veteran 
contended that he continued to experience numbing of his 
legs, arms, and hands since his service in Vietnam.  He 
stated that he felt he was exposed to herbicides on a number 
of occasions and at several locations during his service in 
Vietnam.  The veteran said that his private physician, Dr. 
Thompson, had told him that he had peripheral neuropathy.

The veteran submitted his substantive appeal in August 1998.  
The veteran submitted a copy of his Army personnel file, as 
well photographs of him in Vietnam.  The material presented 
by the veteran showed that he was awarded the Army 
Commendation Medal for meritorious achievement on two 
occasions.  The material did not contain any additional 
medical evidence.

The veteran testified at a Board hearing in Washington, D.C., 
in June 1999.  The veteran's representative noted that the 
SMRs showed that the veteran was seen in December 1969 for 
complaints of pain in both forearms, and pain when he tried 
to clench his left fist.  The representative also pointed to 
two dates in May 1969 that related to complaints of leg pain.  
The veteran said that he felt this was the beginning symptoms 
of his peripheral neuropathy.  (Transcript p. 19).  The 
veteran also testified that he complained of pain in his arms 
and legs at the time of his separation physical examination.  
The veteran said that Dr. Thompson had said that he had 
peripheral neuropathy.

The veteran's case was remanded by the Board in May 2000.  
One purpose was to afford the veteran an opportunity to 
obtain a statement from Dr. Thompson, or any other medical 
professional, to provide a nexus between any currently 
diagnosed neuropathy and the veteran's military service.

The RO wrote to the veteran in October 2000 and requested 
that he provide a statement from Dr. Thompson, or any other 
medical professional, who would provide a nexus between his 
claimed peripheral neuropathy and his military service.  

VA outpatient treatment records from the VA medical center 
(VAMC) in Richmond, Virginia, were associated with the claims 
file in October 2000.  The records related to treatment 
provided from August 1998 to May 2000.  Of note, the veteran 
was followed in the neurology clinic during that time.  There 
were no complaints noted relative to peripheral neuropathy.  
The veteran's gait was described as normal on several 
occasions.  The veteran was found to have symptoms of carpal 
tunnel syndrome (CTS) and was to be fitted with a brace for 
the left wrist.

Additional VA records from VAMC Richmond were received in 
November 2000.  The records related to a period from May 1998 
to August 2000.  Most of the records were duplicative of 
those previously noted.  An entry dated in May 1998 reported 
that the veteran underwent electromyography (EMG) studies, 
presumably of the left arm.  The EMG was interpreted to show 
no neural defect.  A November 1999 entry noted that the 
veteran was involved in a motor vehicle accident (MVA) the 
previous month.  He was struck from behind.  The veteran 
complained of neck pain that radiated to both arms.  The 
impression was muscle strain and probable CTS.  There was no 
mention of any type of neurology problem involving the 
veteran's legs and no mention of any type of numbness in the 
legs to the waist or beyond.

The RO wrote to the veteran in July 2001 and advised him 
regarding the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(now codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  The veteran was 
advised of VA's duty to provide notice of information needed 
to complete his claim as well as information or evidence 
needed to substantiate his claim.  The veteran was further 
advised of VA's duty to assist him in developing evidence in 
support of his claim.  The letter informed the veteran of the 
evidence already of record.  He was further informed of the 
three elements needed to establish service connection, to 
include competent evidence to show a relationship between a 
current diagnosis and an event in service.  Finally, the RO 
informed the veteran that he had not submitted any supporting 
evidence from Dr. Thompson or other medical professional.  
The veteran was requested to complete a release form to 
authorize the RO to request records from Dr. Thompson.

The RO wrote to Dr. Thompson in August 2001 and requested 
that he provide copies of medical records related to 
treatment provided to the veteran.  The letter further 
requested that Dr. Thompson indicate whether he had diagnosed 
the veteran with peripheral neuropathy and to express his 
opinion as to its relationship to herbicide exposure in 
Vietnam.  The veteran was advised of the RO's action that 
same month.

Dr. Thompson provided a letter in August 2001.  He said that 
he had received the RO's request for his records and opinion.  
Dr. Thompson said that "although [the veteran] has certainly 
had a lot of symptomatology in regard to paresthesias, 
neuralgias, myalgias and pain in arms, legs, hands and feet 
no frank diagnosis of peripheral neuropathy was made by me."  
He said that it could be argued that the veteran may have 
peripheral neuropathy as he was categorized as being exposed 
to Agent Orange in Vietnam.  It was his understanding that 
the veteran was receiving treatment from VA for peripheral 
neuropathy.  

Associated with the claims file were VA records from the VAMC 
in Salem, Virginia.  The records were duplicates of VA 
examination reports dated in 1997.  There was no indication 
of any medical treatment performed at that facility.

The veteran was afforded a VA neurology examination in April 
2002.  The examination focused on the veteran's claim for 
service connection for headaches.  There were no complaints 
relative to peripheral neuropathy expressed by the veteran 
and no pertinent physical findings.

The veteran was afforded VA audiology and mental disorder 
examinations in March 2002.  There were no pertinent 
complaints or findings regarding the issue on appeal noted on 
those examination reports.

A VA orthopedic consult from the VAMC in Martinsburg, West 
Virginia, was associated with the claims file.  The veteran 
was seen in August 2001 for complaints of left knee and left 
shoulder pain as residuals from a recent MVA.  The veteran 
did not express any symptoms of numbness, or tingling in 
either extremity.  Moreover, no finding of any loss of 
sensation was made on examination.

Treatment records from Dr. Thompson were received in December 
2002.  The records covered a period from February 2001 to 
July 2002.  There was no report of any complaints of numbness 
and tingling of any extremity and no diagnosis of peripheral 
neuropathy, even by history.  The veteran was primarily 
treated for residuals of his 2001 MVA and residual problems 
with his left knee and left shoulder.  

Additional VA treatment records from VAMC Martinsburg were 
associated with the claims file in December 2002.  The 
records included treatment provided by the VA outpatient 
clinic in Harrisonburg, Virginia.  The records related to a 
period of treatment from February 2001 to December 2002.  The 
veteran was evaluated in February 2001 primarily for 
complaints of stomach problems.  The entry noted that the 
physical examination showed motor and sensory evaluation as 
5/5 throughout.  The veteran had a normal gait and 
coordination was intact.  There was no complaint regarding 
tingling or numbness in the extremities.  The veteran was 
seen by a different physician in May 2001.  The veteran's 
cardiac status was the focus of the visit.  The veteran did 
complain of numbness of the arms and legs with sitting.  He 
felt that his symptoms were due to exposure to herbicides in 
Vietnam.  The veteran related that he had never had an EMG.  
The examiner's physical examination reported that the 
veteran's deep tendon reflexes (DTRs) were 2+ and bilateral.  
There was normal sensation and strength in all extremities.  
The impression was paresthesias of the arms and legs possibly 
due to exposure to herbicides in Vietnam.  Subsequent entries 
did not discuss any further complaints of paresthesias and 
there was never a diagnosis of peripheral neuropathy.  The 
veteran did undergo surgery on his left shoulder in June 
2002, to correct a residual problem from a MVA.  The 
preoperative entries did not list any history of peripheral 
neuropathy.  The veteran was cleared to return to work in 
August 2002.  There is no indication in the clinical entry 
that the veteran had any neurological complaints. 

The veteran was seen for complaints of cervical pain that 
would radiate into both shoulders, more on the left.  The 
examiner noted localized tenderness in the C5-C6 facet 
junction and super scapula angle.  The impression was 
cervical radiculopathy at C6, primarily on the left.  The 
veteran was examined in November 2002.  His cervical pain and 
radiculopathy was noted to be greatly relieved from the use 
of oral steroids.  Physical examination reported that the DTR 
was within normal limits and that there was no sensory 
deficit.  

The veteran was afforded a VA neurological examination in 
January 2003 to evaluate the current status of his service-
connected headache disability.  The veteran did not express 
any complaints relative to any peripheral neuropathy.  The 
examiner made no findings pertinent to the issue on appeal.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology.  Savage v. Gober, 10 
Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2002) are met.  See 
38 C.F.R. § 3.309(e) (2002).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma; non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  Chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must be manifest to a 
degree of 10 percent within one year after the last date on 
which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
C.F.R. § 3.307(a)(6)(ii) (2002); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.   Further, Note 2 
under 38 C.F.R. § 3.309(e) states that, for the purposes of 
that section, "the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  (emphasis 
in the original.)  

The Board also notes that 38 C.F.R. § 3.307(a)(6) was 
recently amended to eliminate the requirement that a 
respiratory cancer must be manifest within 30 years.  The 
regulatory change also promulgated the rule that, service in 
Vietnam during the period designated above, provides for a 
presumption of herbicide exposure.  See 68 Fed. Reg. 34,539-
34-543 (June 10, 2003).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  In this case the 
changes in law and regulations regarding presumptive disease 
make no difference.  The veteran is seeking service 
connection for peripheral neuropathy due to herbicide 
exposure.  Acute and subacute peripheral neuropathy is one of 
the presumptive diseases previously listed by statute and 
regulation.  The recent changes in the law pertaining to 
herbicide exposure claims have no adverse impact on the 
veteran's claim.  Indeed, they allow for the veteran's 
exposure to be presumed without regard to the type of 
neuropathy experienced.  Consequently, the Board finds that 
the veteran is not prejudiced by the Board's action without 
further action by the RO.  

In this case the veteran's SMRs are negative for any 
diagnosis of peripheral neuropathy at any time.  The veteran 
testified in June 1999 that he was evaluated for complaints 
involving his legs in May 1969.  He felt that this 
represented the onset of peripheral neuropathy; however, the 
veteran did not serve in Vietnam until June 1969, as 
documented on his DA Form 20.  Thus, the May 1969 complaints 
could have nothing to do with herbicide exposure in Vietnam.  
A December 1969 entry noted that the veteran complained of 
pain in both forearms and pain when attempting to clench his 
left fist.  There was nothing further reported.  The SMRs are 
negative for any finding of any type of neuropathy or 
neuritis.  The veteran's separation physical examination 
contained a Report of Medical History completed by the 
veteran in October 1970.  He did not indicate any type of 
numbness or tingling on the history form.  He did report that 
he had had mumps, running ears and a history of broken bones.  
He said he had not had neuritis.  The physical examination 
was negative for any findings related to peripheral 
neuropathy.  In fact, no abnormalities were recorded at that 
time.

Post-service records show the reference to a complaint of 
vague discomfort in the muscle groups with episodic 
paresthesias in the left lower extremity in a July 1986 
clinical entry by Dr. Thompson.  This is the earliest 
objective reference to any type of complaint and/or finding 
regarding a possible nerve problem.  The veteran told the VA 
examiner in June 1997 that he experienced numbness in his 
legs up to his waist and that he had experienced numbness, 
tingling and cramps since 1990.  

A review of the considerable medical evidence of record 
reveals that the veteran has never been diagnosed with 
peripheral neuropathy at any time.  He testified in June 1999 
that he had received such a diagnosis from Dr. Thompson but 
the August 2001 letter from the doctor clearly stated that he 
had never made that diagnosis.  In fact, he said that the 
veteran had had multiple complaints of paresthesias, myalgias 
and pain in the legs, arms and hands, but he would not say 
that the symptoms constituted peripheral neuropathy.  
Moreover, the later treatment records from Dr. Thompson, 
through July 2002, did not record any complaints related to 
peripheral neuropathy.  Nor was there any diagnosis or 
impression of any type of neurological condition affecting 
the veteran's extremities.

The VA medical records noted complaints of numbness on 
several occasions.  Again, no diagnosis of peripheral 
neuropathy was ever made.  The Board notes that the VA 
physician that saw the veteran as an outpatient in May 2001 
made reference to the veteran's history of numbness, and 
current complaints.  He then provided a diagnostic impression 
of paresthesias possibly due to herbicide exposure.  He did 
not provide any basis for his opinion and clearly relied on 
the veteran's history in providing his assessment.  What is 
notable is that the reported neurological examination from 
that visit did not indicate any neurological abnormality, 
other than positive signs for the veteran's previously 
diagnosed CTS.  Further, the physician recorded a history 
from the veteran of never having had an EMG.  However, the 
May 1998 VA outpatient record from VAMC Richmond noted that 
the veteran had undergone EMG testing of the left arm with no 
neural defect noted.  The bulk of the VA treatment records 
reported the veteran's neurological examinations to be 
normal.  Pulses, reflexes, sensation, motor, strength, were 
all noted as within normal limits at nearly every visit.  

Even when the veteran had surgery on his left shoulder, there 
was no history of peripheral neuropathy noted.  The follow-up 
outpatient entries reported no neurological symptoms.  The 
veteran was evaluated for cervical radiculopathy in October 
2002 that was attributable to residuals from a MVA.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of numbness, tingling and 
pain that he says he has felt since military service.  
Nevertheless, where, as here, a medical opinion is required 
to diagnose the condition and to provide a nexus opinion to 
link the veteran's complaints to service, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no evidence to show that the veteran suffered from 
acute or subacute peripheral neuropathy at any time during, 
or after, his service in Vietnam.  There is 


no diagnosis of peripheral neuropathy of record despite the 
veteran's subjective complaints of numbness and tingling.  
Without a diagnosis of the claimed condition within the 
period prescribed for acute or subacute peripheral neuropathy 
as a presumptive condition, and, without a current diagnosis 
of any peripheral neuropathy, the veteran's claim must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for peripheral neuropathy due to herbicide 
exposure.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to complete a claim in this case.  The veteran is 
claiming service connection for peripheral neuropathy due to 
herbicide exposure.  There is evidence of his military 
service, to include his dates of service in Vietnam, provided 
by his DD 214, 


and his DA Form 20.  The benefit sought is clear and eligible 
service time has been identified.  Thus there is no 
additional evidence or information required to complete the 
claim.  

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran was originally contacted by the RO in January 
1997.  He was told that he needed to submit medical evidence 
to show that he had a current diagnosis of peripheral 
neuropathy.  He was also requested to identify sources of 
medical treatment and provide VA with the necessary 
authorizations to request records on his behalf.

The veteran responded by submitted treatment records from Dr. 
Thompson and a separate stressor statement regarding his then 
pending claim for service connection for PTSD.  The veteran 
included comments regarding his peripheral neuropathy.

VA treatment records were obtained and the veteran was 
afforded VA examinations in order to develop his claim.

The RO denied the veteran's claim in August 1997.  It was 
denied as not well grounded at that time.  The decision 
explained that the veteran had failed to provide 


evidence to show that he had peripheral neuropathy in service 
or within the period of time required by regulation.  He was 
also informed that he did not have a current diagnosis of 
peripheral neuropathy.  The veteran was notified of the 
rating action in September 1997.

The veteran submitted his notice of disagreement in January 
1998.  He disputed the RO's determination that he did not 
have peripheral neuropathy in service.  He also disputed the 
determination that he did not have a current diagnosis.  He 
contended that Dr. Thompson had provided such a diagnosis.

The veteran was issued a statement of the case (SOC) in 
February 1998 that addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the veteran 
that he had not submitted sufficient evidence to establish 
service connection for peripheral neuropathy due to herbicide 
exposure.

The veteran submitted his substantive appeal in August 1998.  
He included evidence he felt substantiated his claim for 
service connection.

The veteran submitted additional evidence in February 1999.  
He also testified in June 1999 in an effort to establish that 
he had peripheral neuropathy in service and that had a 
current diagnosis.  The veteran clearly understood what 
evidence was needed to substantiate his claim.

The Board remanded the claim in May 2000 to allow for the 
veteran to obtain a statement from Dr. Thompson, or other 
medical professional, to provide a diagnosis of peripheral 
neuropathy and an opinion as to whether there was any nexus 
to service.

The RO wrote to the veteran in October 2000 and requested 
that he provide the evidence as detailed in the Board remand.  



The RO wrote to the veteran in July 2001.  The RO advised the 
veteran of the enactment of the VCAA and of VA's duty to 
provide specific notices and duty to assist.  The veteran was 
again informed of the elements he needed to satisfy in order 
to substantiate his claim.  He was again requested to provide 
the statement from Dr. Thompson.  He was also requested to 
provide authorization for VA to obtain treatment records from 
Dr. Thompson.  He was advised that he should submit, or 
identify, the additional information or evidence within 60 
days but that he had up to one year to submit the information 
or evidence in support of his claim.

The RO wrote to Dr. Thompson in August 2001 and requested 
that he provide a statement in support of the veteran's 
claim.  The veteran was notified of this action the same 
month.

Dr. Thompson provided the requested statement in August 2001.  
Additional medical evidence was also obtained and associated 
with the claims folder.

The veteran's claim was denied on the merits in February 
2003.  He was informed of the basis for the denial.  

The veteran was issued supplemental statement of the cases 
(SSOC) that reviewed the additional evidence added to the 
record to include at the appropriate point in the development 
of the case in October 1998 and February 2003.  The February 
2003 SSOC also included the statutory and regulatory 
provisions pertaining to the VCAA.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  He was kept 
informed of the evidence developed by VA.  The February 1998 
SOC and October 1998 and 


February 2003 SSOCs informed the veteran as to why the 
evidence added to the record did not allow for the grant of 
his claim.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran was informed from the outset, in 
January 1997, that he needed to submit medical evidence to 
show that he had a diagnosis of peripheral neuropathy that 
was related to service.  VA and private treatment records 
were obtained and associated with the claims file.  The 
veteran was afforded a VA examination.  He testified at a 
hearing in June 1999.  His case was remanded for additional 
development in May 2000.  The RO specifically solicited a 
statement from Dr. Thompson on the veteran's behalf.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Entitlement to service connection for peripheral neuropathy 
due to herbicide exposure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

